                  Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 1 of 16



 1   Rosanne L. Mah (State Bar No. 242628)
     Email: rmah@zlk.com
 2   LEVI & KORSINSKY, LLP
     388 Market Street, Suite 1300
 3   San Francisco, CA 94111
     Telephone: (415) 373-1671
 4   Facsimile: (415) 484-1294

 5   Counsel for Plaintiff

 6   [Additional Counsel listed on signature block.]

 7
 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
11
12   DANIEL PATINO, an individual,                     Case No. _______________
13                                                     COMPLAINT FOR VIOLATION OF THE
                              Plaintiff,               SECURITIES EXCHANGE ACT OF 1934
14
            vs.
15                                                     JURY TRIAL DEMANDED
     SUNRUN INC., EDWARD FENSTER,
16   KATHERINE AUGUST-DEWILDE, LESLIE A.
     DACH, ALAN D. FERBER, LYNN JURICH,
17
     MARY POWELL, and GERALD RISK,
18
                              Defendants.
19
20
21
22
23
24
25
26
27
28
30

31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 2 of 16



 1          Plaintiff, Daniel Patino (“Plaintiff”), by his undersigned attorneys, alleges upon information
 2   and belief, except for his own acts, which are alleged on knowledge, as follows:
 3                                      NATURE OF THE ACTION
 4          1.       Plaintiff brings this action against Sunrun Inc. (“Sunrun” or the “Company”) and the
 5   members of Sunrun’s Board of Directors (collectively, the “Board” or the “Individual Defendants,” as
 6   further defined below) for violations of Sections 14(a) and 20(a) of the Securities Exchange Act of
 7   1934 (the “Exchange Act”) arising out of a materially incomplete and misleading Registration
 8   Statement filed on Schedule S-4 (the “Registration Statement”) with the U.S. Securities and Exchange
 9   Commission (the “SEC”) on August 14, 2020.
10          2.       On July 6, 2020, Sunrun announced that it had entered into a definitive agreement
11   (the “Merger Agreement”) pursuant to which Vivint Solar, Inc. (“Vivint Solar”) shareholders will
12   receive $0.55 shares of Sunrun common stock for each share of Vivint Solar common stock owned
13   (the “Proposed Transaction”).
14          3.       The Registration Statement is materially deficient and misleading because, inter alia,
15   it omits material information concerning the financial forecasts for the Company prepared and relied
16   upon by the Board in recommending to the Company’s stockholders that they vote in favor of the
17   Proposed Transaction.
18          4.       For these reasons and as set forth in detail herein, Defendants have violated
19   Sections 14(a) and 20(a) of the Exchange Act. Judicial intervention is warranted here to prevent
20   irreparable harm to the Company’s stockholders. The stockholder vote on the proposed transaction
21   (the “Stockholder Vote”) is forthcoming. Therefore, it is imperative that the material information
22   omitted from the Registration Statement be disclosed to the Company’s stockholders prior to
23   Stockholder Vote so that they can properly determine how to vote.
24                                    JURISDICTION AND VENUE
25          5.       The claims asserted herein arise under §§ 14(a) and 20(a) of the Exchange Act, 15
26   U.S.C. § 78aa. The Court has subject matter jurisdiction pursuant to § 27 of the Exchange Act, 15
27   U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).
28          6.       The Court has personal jurisdiction over all of the defendants because each is either
30
                                            1             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                  Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 3 of 16



 1   a corporation that is headquartered in this district, or is an individual who is either present in this
 2   District for jurisdictional purposes or has sufficient minimum contacts with this District so as to render
 3   the exercise of jurisdiction by this Court permissible under traditional notions of fair play and
 4   substantial justice.
 5           7.         Venue is proper in this District under § 27 of the Exchange Act, 15 U.S.C. § 78aa, as
 6   well as pursuant to 28 U.S.C. § 1391, because a substantial portion of the transactions and wrongs
 7   complained of herein, occurred in this District, and Sunrun is headquartered in this District.
 8                                                  PARTIES
 9           8.         Plaintiff is, at all relevant times, the owner of shares of Sunrun common stock.
10           9.         Defendant Sunrun is one of the nation’s leading home solar, battery storage, and
11   energy services companies. Sunrun’s mission is to provide our customers with clean, affordable solar
12   energy and storage, and a best-in-class customer experience. Founded in 2007, Sunrun pioneered the
13   residential solar service model, creating a low-cost solution for customers seeking to lower their
14   energy bills. By removing the high initial cost and complexity of cash system sales that used to define
15   the residential solar industry, Sunrun fostered the residential solar industry’s rapid growth and
16   generated enormous consumer value. Sunrun’s innovative home battery solution, Brightbox, brings
17   families affordable, resilient, and reliable energy. The company can also manage and share stored solar
18   energy from the batteries to provide benefits to households, utilities, and the electric grid while
19   reducing our reliance on polluting energy sources. Sunrun’s relentless drive to increase the
20   accessibility and affordability of solar energy is fueled by Sunrun’s enduring vision: to create a planet
21   run by the sun. Sunrun’s principal executive offices are located at 225 Bush Street, Suite 1400, San
22   Francisco, California 94104. Sunrun’s common stock is publicly traded on Nasdaq under the ticker
23   symbol “RUN”.
24           10.        Individual Defendant Edward Fenster (“Fenster”) is one of Sunrun’s co-founders and
25   has served as the Company’s Chairman since March 2014 and as a member of the board of directors
26   since inception.
27           11.        Individual Defendant Lynn Jurich (“Jurich”) is one of Sunrun’s co-founders and has
28   served as Sunrun’s Chief Executive Officer since March 2014 and as a member of the board of
30
                                             2             Case No. _______________
31          COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 4 of 16



 1   directors since inception.
 2          12.       Individual Defendant Katherine August-deWilde (“August-deWilde”) has served as
 3   a member of Sunrun’s board since 2016.
 4          13.       Individual Defendant Leslie Dach (“Dach”) has served as a member of Sunrun’s
 5   board of directors since May 2016.
 6          14.       Individual Defendant Alan Ferber (“Ferber”) has served as a member of Sunrun’s
 7   board of directors since February 2018.
 8          15.       Individual Defendant Mary Powell (“Powell”) has served as a member of Sunrun’s
 9   board of directors since 2018.
10          16.       Individual Defendant Gerald Risk (“Risk”) has served as a member of Sunrun’s board
11   of directors since February 2014.
12          17.       Defendants Fenster, Jurich, August-deWilde, Dach, Ferber, Risk, and Powell are
13   collectively referred to herein as the “Board” or the “Individual Defendants.”
14          18.       The Individual Defendants and Portola are referred to herein as “Defendants.”
15                                    OTHER RELEVANT ENTITIES
16          19.       Non-party Vivint Solar is a leading full-service residential solar provider in the
17   United States. Founded in 2011, Vivint Solar provides homeowners with simple and affordable clean
18   energy. With the help of Vivint Solar, homeowners can power their homes with clean, renewable
19   energy, typically achieving significant financial savings over time. Vivint Solar designs and installs
20   solar energy systems for homeowners and offers monitoring and maintenance services. In addition to
21   being able to purchase a solar energy system outright, homeowners may benefit from Vivint Solar’s
22   affordable, flexible financing options, including power purchase agreements, or lease agreements,
23   where available. Vivint Solar also offers solar plus storage systems with LG Chem home batteries and
24   electric vehicle chargers with ChargePoint Home. Vivint Solar’s principal executive offices are
25   located at 1800 West Ashton Boulevard, Lehi, Utah. Vivint Solar’s common stock is publicly traded
26   on NYSE under the ticker symbol “VSLR”.
27
28
30
                                            3             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 5 of 16



 1                             FURTHER SUBSTANTIVE ALLEGATIONS
 2   The Proposed Transaction
 3          20.       Sunrun’s management and board of directors, together with their legal and financial
 4   advisors, periodically review and assess various strategies, opportunities and alternatives that may
 5   enhance stockholder value. As part of this regular review and assessment of strategic opportunities,
 6   on occasion between December 2016 and mid-2018, Vivint Solar’s management and board and
 7   members of Sunrun’s management and board had discussions about potential strategic opportunities.
 8   Vivint Solar and Sunrun representatives recognized the potential strategic benefits of a combination
 9   between Vivint Solar and Sunrun, but the discussions were high-level with no specific terms discussed.
10          21.       These preliminary discussions progressed into serious discussion when, on
11   November 6, 2019, consistent with the directive of the Sunrun Board to review and assess various
12   strategic opportunities, Edward Fenster, executive chairman of the Sunrun Board, called Vivint CEO
13   David Bywater and, after discussing industry matters, expressed interest in exploring a potential
14   strategic transaction with Vivint Solar.
15          22.       On February 19, 2020, Sunrun submitted an indication of interest proposing a
16   strategic combination with Vivint Solar in which shares of Vivint Solar common stock would be
17   exchanged for shares of Sunrun common stock at an unspecified exchange ratio that would be between
18   0 to 5% greater than an at-market exchange ratio.
19          23.       Over the next two months, Sunrun and its representatives conducted due diligence
20   and were granted access to Vivint’s data room following the execution of a confidentiality agreement.
21          24.       On April 1, 2020, the Sunrun Board held a telephonic board meeting, at which time
22   Mr. Fenster provided the Sunrun Board with background regarding a potential transaction with Vivint
23   Solar, including an update on their conversations with representatives of Vivint Solar and Morgan
24   Stanley. Mr. Fenster described for the Sunrun Board their views with respect to the strategic rationale
25   and challenges of a potential strategic transaction with Vivint Solar. After discussion, the Sunrun
26   Board expressed support for a strategic transaction with Vivint Solar and authorized Sunrun senior
27   management to continue to negotiate with representatives of Vivint Solar.
28          25.       On April 28, 2020, Sunrun submitted a revised non-binding indication of interest
30
                                            4             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 6 of 16



 1   proposing a strategic combination with Vivint Solar in which each share of Vivint Solar common stock
 2   would be exchanged for 0.505 shares of Sunrun common stock, which represented an approximately
 3   15% premium to the $5.93 per share closing market price of Vivint Solar common stock on April 27,
 4   2020. The exchange ratio would also have a “collar” where the exchange ratio would be fixed unless
 5   the price of Sunrun common stock increased or decreased by more than 40%. Sunrun also sought
 6   exclusivity in order to proceed with its proposal.
 7            26.     Two days later, on April 30, 2020, the Sunrun Board held a telephonic board meeting,
 8   which was attended by Sunrun senior management. During the meeting, Ms. Jurich provided the
 9   Sunrun Board with an update on discussions with Vivint Solar, and discussed with the Sunrun Board
10   the terms of Sunrun’s revised proposal to Vivint Solar, which included an exchange ratio of 0.505
11   shares of Sunrun common stock for each share of Vivint Solar common stock. Ms. Jurich also
12   discussed finalizing the terms of Credit Suisse Securities (USA) LLC’s (“Credit Suisse”) engagement
13   as Sunrun’s financial advisor. Credit Suisse was selected based on its long-standing relationship with
14   Sunrun. Credit Suisse had been advising Sunrun senior management on potential discussions with
15   Vivint Solar since February 2020. The Sunrun Board approved the engagement of Credit Suisse as
16   financial advisor in connection with the potential strategic transaction with Vivint Solar. The Sunrun
17   Board then authorized Sunrun senior management to continue to proceed with negotiations with Vivint
18   Solar.
19            27.     In April 2020, Sunrun management prepared certain financial forecasts in connection
20   with the potential transaction process, which were shared with the Sunrun Board. Certain of these
21   forecasts were shared with Vivint Solar and Credit Suisse in connection with the potential transaction
22   process.
23            28.     Following continued negotiations between the parties throughout the Spring of 2020,
24   Sunrun agreed to increase the consideration in its prior proposal to an increased exchange ratio of
25   0.525 (without a collar). Additionally, throughout the spring and summer of 2020, Sunrun
26   management updated the previously prepared financial forecasts in connection with the potential
27   transaction process, which were shared with the Sunrun Board. Certain of these forecasts were shared
28   with Credit Suisse in connection with the potential transaction process.
30
                                               5             Case No. _______________
31            COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 7 of 16



 1            29.      On June 20, 2020, the Sunrun Board held a telephonic board meeting, to discuss the
 2   status of due diligence and negotiations regarding the terms of the merger agreement, including
 3   Vivint’s continued request to increase the exchange ratio of 0.525 that had been most recently
 4   proposed by Sunrun. After discussion, the Sunrun Board expressed their support of the key transaction
 5   terms reviewed and authorized Sunrun senior management to continue with negotiations with Vivint
 6   Solar.
 7            30.      Following continued discussions between the parties, on July 3, 2020, at the direction
 8   of the Sunrun Board, Mr. Fenster informed Mr. Wallace that Sunrun would agree to a revised exchange
 9   ratio of 0.55.
10            31.      With the revised exchange ratio agreed to, from July 3, 2020 through July 6, 2020,
11   Sunrun and Vivint Solar finalized the merger agreement.
12            32.      On July 6, 2020, the Sunrun Board held a virtual board meeting to vote on the
13   Proposed Transaction. During the meeting, representatives of Credit Suisse reviewed Credit Suisse’s
14   financial analyses with respect to the transaction and rendered Credit Suisse’s oral opinion that the
15   exchange ratio was fair, from a financial point of view, to Sunrun. At the conclusion of the meeting,
16   the Sunrun Board: (i) approved and declared advisable, fair to and in the best interests of Sunrun and
17   its stockholders, the merger agreement, the merger and all other transactions, ancillary agreements,
18   documents and other instruments identified in and contemplated by the merger agreement; and (ii)
19   directed that the Sunrun share issuance proposal and the Sunrun adjournment proposal be submitted
20   to the Sunrun stockholders for approval.
21            33.      In a press release dated July 6, 2020, each of Sunrun and Vivint announced that they
22   had entered into the Merger Agreement.
23            34.      The press release states in pertinent part:
24            SAN FRANCISCO, July 06, 2020 (GLOBE NEWSWIRE) -- Sunrun (NASDAQ:
              RUN), a leading provider of residential solar, battery storage and energy services, and
25
              Vivint Solar (NYSE: VSLR), a leading full-service residential solar provider in the
26            United States, today announced the companies have entered into a definitive agreement
              under which Sunrun will acquire Vivint Solar in an all-stock transaction, pursuant to
27            which each share of Vivint Solar common stock will be exchanged for 0.55 shares of
              Sunrun common stock, representing a combined Enterprise Value of $9.2 billion based
28            on the closing price of Sunrun’s shares on July 6, 2020. Vivint Solar stockholders are
30
                                               6             Case No. _______________
31            COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 8 of 16



     expected to own approximately 36% and Sunrun stockholders are expected to own
 1
     approximately 64% of the fully diluted shares of the combined company. The exchange
 2   ratio implies a 10% premium for Vivint Solar shares based on closing prices on July 6,
     2020, and a 15% premium to the exchange ratio implied by the three month volume
 3   weighted average price of Vivint Solar and Sunrun shares.
 4   “Americans want clean and resilient energy. Vivint Solar adds an important and high-
     quality sales channel that enables our combined company to reach more households
 5   and raise awareness about the benefits of home solar and batteries,” said Lynn Jurich,
 6   Sunrun’s Chief Executive Officer and co-founder. "This transaction will increase our
     scale and grow our energy services network to help replace centralized, polluting power
 7   plants and accelerate the transition to a 100% clean energy future. We admire Vivint
     Solar and its employees, and look forward to working together as we integrate the two
 8   companies.”
 9   David Bywater, Chief Executive Officer of Vivint Solar, added, “Vivint Solar and
     Sunrun have long shared a common goal of bringing clean, affordable, resilient energy
10
     to homeowners. Joining forces with Sunrun will allow us to reach a broader set of
11   customers and accelerate the pace of clean energy adoption and grid modernization.
     We believe this transaction will create value for our customers, our shareholders, and
12   our partners.”
13   Sunrun and Vivint Solar share a mission to create a planet run by the sun. Together, we
     can empower more families to take control of their energy future by increasing
14   customer choice in how they create and consume power. There is an urgent need to
15   decarbonize our energy system. Extreme weather due to climate change is increasing,
     putting immense strain on our energy system. Fossil fuel power plants are responsible
16   for more than 30% of all carbon pollution across the country. Sunrun will be a
     meaningful contributor to a fully renewable and electrified energy system. Our growing
17   fleet of solar homes and batteries will be networked to provide greater benefits to the
     grid and energy consumers. Generating energy at the point it is used reduces the need
18
     for dirty energy being produced far away that is increasingly expensive to transmit. Our
19   customers have already and will continue to help shut down inefficient carbon-
     producing power plants.
20
     Our combined customer base of nearly 500,000 creates a leading owner of solar assets
21   globally, with over 3 gigawatts of solar assets on the balance sheet. Yet, residential
     solar has reached only 3% penetration in the United States today and the runway for
22   growth remains massive.
23   Sunrun has committed to leading the solar industry in diversity and inclusion efforts,
24   career development, and employee benefits. As part of a broader, more diversified
     company, we will be able to offer employees even more opportunities and solidify our
25   position as the best place to work in the solar industry.

26   Strategic Rationale

27   This is a transformational opportunity to generate consumer and shareholder value,
     realize annual cost synergies and bring cleaner, affordable energy to more homes. It
28   establishes Sunrun as a leading home solar and energy services company across the
30
                                      7             Case No. _______________
31   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 9 of 16



     United States, bringing greater opportunities for consumers to save money on their
 1
     electric bills and decrease dependence on fossil fuels.
 2
     Residential solar has reached only 3% penetration in the United States today and yet
 3   surveys show nearly 9 out of 10 people in the United States favor expanding the use of
     solar power. The acquisition of Vivint Solar adds a complementary direct-to-home
 4   sales channel to Sunrun’s platform, increasing our reach and capabilities in a growing
     market. Our thirteen years of experience has shown that a consultative experience from
 5   trusted sales advisors is important to educate customers of the merits of solar energy.
 6   Vivint Solar’s highly trained, consultative field sales experts will be an important part
     of the combined platform and will serve as critical ambassadors for consumers to learn
 7   the benefits of solar energy.

 8   Like Sunrun, Vivint Solar has adapted to the current environment, accelerating digital
     lead generation efforts and providing a contact-less selling and installation experience
 9   in most instances. This transition has resulted in improvements for both companies,
     including setting the foundation for structural cost reductions and improved customer
10
     experience.
11
     We expect to deliver meaningful cost synergies, estimated at $90 million on an annual
12   basis. We see opportunities across the entire cost base, including consolidating and
     optimizing our branch footprint, reducing redundant spending on technology systems,
13   scaling our proprietary racking technology, as well as improving sourcing capabilities
     within our supply chains. There are also opportunities to realize scale benefits from
14   shared corporate functions including accounting, human resources, legal, and policy.
15   We expect additional revenue synergies to generate enhanced value creation for our
     customers and shareholders from a larger base of solar assets.
16
     We expect to be able to offer batteries to the combined base of solar customers. A larger
17   footprint of solar and battery assets also increases the value of what we bring to our
     grid services partnerships and strengthens our ability to deliver considerable value in
18   that business. We expect to benefit from efficiencies in large scale project finance
     capital raising activities and are excited about the opportunity to build an even stronger
19
     and more recognizable consumer brand in residential energy services.
20
     Benefits for Customers
21
     Most energy consumers are currently beholden to a single power company that
22   provides electricity to them based on their household location. As a benefit of this
     combination, Sunrun’s increased scale, operating efficiency and combined research
23   and development (R&D) efforts will enable the company to even further accelerate the
     adoption of renewable energy and give households more control over their energy
24   future.
25   A lower cost structure from greater scale can open more markets and allow lower
26   pricing for customers, accelerating the transition away from polluting fossil fuels. It
     will also give our customers access to better, more affordable products and services.
27   Lastly, combining R&D resources and focusing efforts will allow us to accelerate the
     offering of advanced solutions, such as virtual power plants and other energy services
28   programs, to more customers in more markets.
30
                                      8             Case No. _______________
31   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 10 of 16



            Transaction Details
 1
            Under the terms of the definitive transaction agreement, each share of Vivint Solar
 2
            common stock issued and outstanding immediately prior to the effective time of the
 3          merger will be converted automatically into the right to receive 0.55 shares of Sunrun
            common stock.
 4
            The Board of Directors of Sunrun and Vivint Solar have each unanimously voted in
 5          favor of the definitive transaction agreement.
 6          The acquisition of Vivint Solar is expected to be completed during the fourth quarter
            of 2020, subject to approval by Vivint Solar and Sunrun stockholders, regulatory
 7          approvals and other customary closing conditions. Sunrun’s Board of Directors will be
 8          expanded by adding 2 directors, one of which is expected to be Vivint Solar’s CEO,
            David Bywater.
 9
            Support Agreements have been obtained from both companies’ largest stockholders,
10          313 Acquisition LLC (Blackstone affiliate) and Tiger Global, to vote their respective
            shares in favor of the merger and the share issuance, respectively.
11
            In addition, 313 Acquisition LLC (Blackstone affiliate) has agreed to lock up 50% of
12          shares obtained as a result of the acquisition for 60 days following closing and the
            remaining 50% for 120 days. Sales are allowed to occur during these periods subject to
13
            certain conditions..
14
     The Materially Misleading Registration Statement
15
            35.       Designed to convince stockholders to vote their shares in favor of the Proposed
16
     Transaction, the Registration Statement is rendered misleading by the omission of critical information
17
     concerning the fairness of the Proposed Transaction, and the process leading up to the signing of the
18
     Merger Agreement.
19
            36.       This material information directly impacts the Company’s expected future value as a
20
     standalone entity, and its omission renders the statements made materially misleading and, if
21
     disclosed, would significantly alter the total mix of information available to Sunrun stockholders.
22
            Material Omissions Concerning The Financial Projections
23
            37.       With respect to the Sunrun Management Projections, the Registration Statement fails
24
     to provide: (i) the value of certain line items used to calculate (a) Sunrun Total Volume (Megawatts),
25
     (b) Sunrun Total Megawatts, (c) Sunrun Total Costs, (d) Sunrun Net Cash Flow, (e) Vivint Solar Total
26
     Megawatts, (f) Vivint Solar Total Costs, (g) Vivint Solar Net Cash Flow, (h) Sunrun Projected Levered
27
     Cash Flow, (i) Total Sunrun Projected Cash Flow Scenario, (j) Vivint Solar Projected Levered Cash
28
30
                                            9             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 11 of 16



 1   Flow Scenario, and (k) Total Vivint Solar Projected Levered Cash Flow Scenario, all of which are
 2   non-GAAP measures; (ii) a reconciliation to its most comparable GAAP measures, in direct violation
 3   of Regulation G and, consequently, Section 14(a); and (iii) stock-based compensation.
 4             38.    With respect to the Sunrun Combined Company Forecasts, the Registration
 5   Statement fails to provide: (i) the value of certain line items used to calculate (a) Aggregate Proceeds
 6   and (b) Aggregate Costs, all of which are non-GAAP measures; (ii) a reconciliation to its most
 7   comparable GAAP measures, in direct violation of Regulation G and, consequently, Section 14(a);
 8   and (iii) stock-based compensation.
 9             39.    As a result of the above-referenced misleading statements and omissions in the
10   Registration Statement, Defendants violated Sections 14(a) and 20(a) of the Exchange Act.
11             40.    When a banker’s endorsement of the fairness of a transaction is touted to
12   shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and range
13   of ultimate values generated by those analyses must also be fairly disclosed. Accordingly, the
14   omissions related to the financial projections are vital to Sunrun stockholders to evaluate both the
15   merger and Sunrun’s future as a standalone entity.
16             41.    Based on the foregoing disclosure deficiencies in the Recommendation Statement,
17   Plaintiff seeks injunctive and other equitable relief to prevent the irreparable injury that Sunrun
18   stockholders will suffer, absent judicial intervention, if Sunrun’s stockholders are required to decide
19   whether to tender their shares without the above-referenced material misstatements and omissions
20   being remedied. Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the
21   irreparable injury that Company stockholders will continue to suffer absent judicial intervention
22                                         CLAIMS FOR RELIEF
23                                                 COUNT I
24     Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9
                                       Promulgated Thereunder
25
26             42.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
27   herein.
28             43.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use
30
                                           10             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 12 of 16



 1   of the mails or by any means or instrumentality of interstate commerce or of any facility of a national
 2   securities exchange or otherwise, in contravention of such rules and regulations as the Commission
 3   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to
 4   solicit or to permit the use of his name to solicit any Proxy Statement or consent or authorization in
 5   respect of any security (other than an exempted security) registered pursuant to section 78l of this
 6   title.” 15 U.S.C. § 78n(a)(1).
 7          44.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,
 8   provides that Registration Statement communications with stockholders shall not contain “any
 9   statement which, at the time and in the light of the circumstances under which it is made, is false or
10   misleading with respect to any material fact, or which omits to state any material fact necessary in
11   order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.
12          45.       The omission of information from a Registration Statement will violate Section 14(a)
13   and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted information.
14          46.       Here, Defendants have issued the Registration Statement with the intention of
15   soliciting stockholder support for the Proposed Transaction. Each of the Defendants reviewed and
16   authorized the dissemination of the Registration Statement, which fails to provide critical information
17   regarding, amongst other things: (i) the Company’s financial projections; and (ii) the valuation
18   analyses of the financial advisor.
19          47.       In so doing, Defendants made untrue statements of fact and/or omitted material facts
20   necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue
21   of their roles as officers and/or directors, were aware of the omitted information but failed to disclose
22   such information, in violation of Section 14(a). The Individual Defendants were therefore negligent
23   as they had reasonable grounds to believe material facts existed that were misstated or omitted from
24   the Registration Statement, but nonetheless failed to obtain and disclose such information to Sunrun
25   common stockholders although they could have done so without extraordinary effort.
26          48.       The Individual Defendants knew or were negligent in not knowing that the
27   Registration Statement is materially misleading and omits material facts that are necessary to render
28   it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of
30
                                           11             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 13 of 16



 1   the omitted information identified above in connection with their decision to approve and recommend
 2   the Proposed Transaction; indeed, the Registration Statement notes that the financial advisors
 3   reviewed and discussed their financial analyses with the Board, and further states that the Board
 4   considered the financial analyses provided by the financial advisors, as well as their respective fairness
 5   opinions and the assumptions made and matters considered in connection therewith.
 6          49.       Further, the Individual Defendants were privy to and had knowledge of the
 7   projections for the Company, and the details surrounding the process leading up to the signing of the
 8   Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the
 9   material information identified above has been omitted from the Registration Statement, rendering the
10   sections of the Registration Statement identified above to be materially incomplete and misleading.
11   Indeed, the Individual Defendants were required to, separately, review the financial advisors’ analyses
12   in connection with their receipt of the fairness opinion, question the advisors as to the derivation of
13   fairness, and be particularly attentive to the procedures followed in preparing the Registration
14   Statement, and review it carefully before it was disseminated, to corroborate that there are no material
15   misstatements or omissions.
16          50.       The Individual Defendants were, at the very least, negligent in preparing and
17   reviewing the Registration Statement. The preparation of a Registration Statement by corporate
18   insiders containing materially false or misleading statements or omitting a material fact constitutes
19   negligence. The Individual Defendants were negligent in choosing to omit material information from
20   the Registration Statement or failing to notice the material omissions in the Registration Statement
21   upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the
22   Individual Defendants were intricately involved in the process leading up to the signing of the Merger
23   Agreement and the preparation of the Company’s financial projections.
24          51.       Sunrun is also deemed negligent as a result of the Individual Defendants’ negligence
25   in preparing and reviewing the Registration Statement.
26          52.       The misrepresentations and omissions in the Registration Statement are material to
27   Plaintiff and Sunrun stockholders, who will be deprived of their right to cast an informed vote if such
28   misrepresentations and omissions are not corrected prior to the vote on the Proposed Transaction.
30
                                           12             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
                 Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 14 of 16



 1   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable powers
 2   can Plaintiff be fully protected from the immediate and irreparable injury that Defendants’ actions
 3   threaten to inflict.
                                                    COUNT II
 4
 5                                   Against the Individual Defendants for
                                 Violations of Section 20(a) of the Exchange Act
 6
 7             53.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

 8   herein.

 9             54.     The Individual Defendants acted as controlling persons of Sunrun within the meaning

10   of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

11   directors of Sunrun and participation in and/or awareness of the Company’s operations and/or intimate

12   knowledge of the false statements contained in the Registration Statement, they had the power to

13   influence and control and did influence and control, directly or indirectly, the decision making of the

14   Company, including the content and dissemination of the various statements that Plaintiff contends

15   are false and misleading.

16             55.     Each of the Individual Defendants was provided with, or had unlimited access to,

17   copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly after

18   these statements were issued and had the ability to prevent the issuance of the statements or cause

19   them to be corrected.

20             56.     In particular, each of the Individual Defendants had direct and supervisory

21   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had the

22   power to control and influence the particular transactions giving rise to the violations as alleged herein,

23   and exercised the same. The omitted information identified above was reviewed by the Board prior

24   to voting on the Proposed Transaction.          The Registration Statement contains the unanimous

25   recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

26   Individual Defendants were directly involved in the creation of the Registration Statement.

27             57.     The Registration Statement purports to describe the various issues and information

28   that the Individual Defendants reviewed and considered. The Individual Defendants participated in

30
                                            13             Case No. _______________
31          COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
               Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 15 of 16



 1   drafting and/or gave their input on the content of those descriptions.
 2          58.       By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the
 3   Exchange Act.
 4          59.       As set forth above, the Individual Defendants had the ability to exercise control over,
 5   and did control, a person or persons who have each violated Section 14(a) and Rule 14a-9, by their
 6   acts and omissions as alleged herein. By virtue of their positions as controlling persons, these
 7   defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and proximate result of
 8   the Individual Defendants’ conduct, Plaintiff is threatened with irreparable harm.
 9                                         PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff demands judgment against defendants jointly and severally, as
11    follows:
12        a) declaring that the Registration Statement is materially misleading and contains
13            omissions of material fact in violation of Section 14(a) of the Exchange Act and Rule
14            14a-9 promulgated thereunder;
15        b) preliminarily and permanently, enjoining Defendants and their counsel, agents,
16            employees and all persons acting under, in concert with, or for them, from proceeding
17            with, consummating, or closing the Proposed Transaction, unless and until Defendants
18            disclose the material information identified above which has been omitted from the
19            Registration Statement;
20        c) to the extent the Proposed Transaction is consummated prior to the Court’s entry of a
21            final judgment, awarding Plaintiff rescissory damages against the Individual Defendants,
22            including, but not limited to, pre-judgment and post-judgment interest;
23        d) awarding Plaintiff the costs of this action, including a reasonable allowance for the fees
24            and expenses of Plaintiff’s attorneys and experts; and
25        e) granting Plaintiff such further relief as the Court deems just and proper.
26                                            JURY DEMAND
27
              Plaintiff demands a trial by jury.
28
     Dated: September 9, 2020
30
                                           14             Case No. _______________
31         COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
       Case 3:20-cv-06357-SK Document 1 Filed 09/09/20 Page 16 of 16



 1                                     LEVI & KORSINSKY, LLP

 2                                     By: /s/ Rosanne L. Mah
                                       Rosanne L. Mah
 3                                     388 Market Street, Suite 1300
                                       San Francisco, CA 94111
 4                                     Telephone: (415) 373-1671
                                       Facsimile: (415) 484-1294
 5
                                       LEVI & KORSINSKY, LLP
 6                                     Donald J. Enright (to be admitted pro hac vice)
                                       Elizabeth K. Tripodi (to be admitted pro hac vice)
 7                                     1101 30th Street NW, Suite 115
                                       Washington, DC 20007
 8                                     Tel: (202) 524-4290
                                       Fax: (202) 337-1567
 9                                     Email: denright@zlk.com
                                               etripodi@zlk.com
10
                                       Counsel for Plaintiff
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
30
                                     15             Case No. _______________
31   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934
